MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                       Nov 23 2020, 8:53 am

court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Stephen Gerald Gray                                     Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        J.T. Whitehead
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Delangley Woods,                                        November 23, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-MI-1149
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable John M.T. Chavis,
Appellee-Plaintiff.                                     II, Judge
                                                        Trial Court Cause No.
                                                        49D05-1806-MI-21871



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-MI-1149 | November 23, 2020                   Page 1 of 6
                                       Statement of the Case
[1]   Delangley Woods appeals the trial court’s order awarding $12,064 to the State

      on its complaint for civil forfeiture following a bench trial. Woods presents two

      issues for our review:


              1.      Whether the trial court abused its discretion when it
                      admitted into evidence an abstract of judgment showing
                      his convictions for dealing in cocaine and dealing in
                      marijuana.

              2.      Whether the State presented sufficient evidence to support
                      the forfeiture of his cash.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On May 18, 2018, Woods, whose vehicle had been repossessed, went to Last

      Chance Wrecker Service (“towing company”) in Indianapolis to retrieve

      personal belongings from inside the vehicle. Before Woods arrived, a towing

      company employee had searched the vehicle and found a gun, which was

      placed in a safe for safekeeping. The employee had then contacted the

      Indianapolis Metropolitan Police Department (“IMPD”) to report the gun.

      Accordingly, when Woods arrived to get his belongings, he met with three

      IMPD officers, including Officer Dale Young and his K-9 unit, Maggie.


[4]   Officer Young asked Woods what items he was looking to get from the vehicle,

      and Woods told him that he wanted “a green bag” and a gun. Tr. at 9. Maggie

      had alerted to the presence of drugs in the vehicle, and Woods gave both his


      Court of Appeals of Indiana | Memorandum Decision 20A-MI-1149 | November 23, 2020   Page 2 of 6
      oral and written consent to the officers to search the vehicle. The officers found

      one green bag in the vehicle, and inside that bag officers found a letter

      addressed to Woods, a scale, a green leafy substance, a white powdery

      substance, and $12,064 in cash. Woods denied that the items inside the bag

      were his. Officers found additional cash on Woods’ person and elsewhere in

      the vehicle totaling $2,067.


[5]   The State charged Woods with dealing in cocaine, as a Level 2 felony;

      possession of cocaine, as a Level 3 felony; dealing in marijuana, as a Level 6

      felony; and possession of marijuana, as a Level 6 felony. Woods pleaded guilty

      to the two dealing counts, as charged, and the State dismissed the other two

      counts. The State also filed a complaint seeking forfeiture of the $14,131 in

      cash found in the vehicle and on Woods’ person. Following a bench trial, the

      court found that “the $12,064.00 in U.S. Currency located in the green bag was

      proceeds of a violation of a criminal statute,” but that the remaining $2,067

      “was not proceeds of a violation of a criminal statute” and was to be returned to

      Woods. Appellant’s App. Vol. 2 at 7. This appeal ensued.


                                     Discussion and Decision
                                   Issue One: Admission of Evidence

[6]   Woods first contends that the trial court abused its discretion when it admitted

      into evidence State’s Exhibit 1, which is an abstract of judgment showing his

      convictions for dealing in cocaine and dealing in marijuana, which offenses

      occurred on May 18, 2018, the day the officers found Woods’ green bag in his

      vehicle. Generally, a trial court’s ruling on the admission of evidence is

      Court of Appeals of Indiana | Memorandum Decision 20A-MI-1149 | November 23, 2020   Page 3 of 6
      accorded “a great deal of deference” on appeal. Tynes v. State, 650 N.E.2d 685,

      687 (Ind. 1995). “Because the trial court is best able to weigh the evidence and

      assess witness credibility, we review its rulings on admissibility for abuse of

      discretion” and only reverse “if a ruling is ‘clearly against the logic and effect of

      the facts and circumstances and the error affects a party’s substantial rights.’”

      Carpenter v. State, 18 N.E.3d 998, 1001 (Ind. 2014) (quoting Clark v. State, 994

      N.E.2d 252, 260 (Ind. 2013)).


[7]   We do not reach the merits of Woods’ argument on this issue for two reasons.

      Woods first contends, as he did to the trial court, that Exhibit 1 was

      inadmissible because the State did not establish its relevance. However, on

      appeal, Woods does not support that bare assertion with citation either to the

      record or to relevant authority, and he does not otherwise present cogent

      argument. Accordingly, this argument is waived. See Ind. Appellate Rule

      46(A)(8)(a). Woods also contends that Exhibit 1 was inadmissible because the

      State failed to authenticate it. However, Woods did not make a

      contemporaneous objection to Exhibit 1 on that ground. It is well settled that a

      defendant may not present one ground for an objection at trial and assert a

      different one on appeal. Lashbrook v. State, 762 N.E.2d 756, 759 (Ind. 2002).

      Woods has failed to preserve this issue for our review.


                                Issue Two: Sufficiency of the Evidence

[8]   Woods next contends that the State presented insufficient evidence to show that

      the $12,064 in cash officers found in the green bag in his vehicle was the

      proceeds of a violation of a criminal statute. In reviewing the sufficiency of the


      Court of Appeals of Indiana | Memorandum Decision 20A-MI-1149 | November 23, 2020   Page 4 of 6
       evidence in a civil case, such as this, we consider only the evidence most

       favorable to the judgment and any reasonable inferences that may be drawn

       therefrom. Gonzalez v. State, 74 N.E.3d 1228, 1230 (Ind. Ct. App. 2017). We

       neither reweigh the evidence nor assess the credibility of the witnesses. Id.

       When there is substantial evidence of probative value to support the trial court’s

       ruling, it will not be disturbed. Id. We will reverse only when we are left with a

       definite and firm conviction that a mistake has been made. Id.


[9]    Indiana Code Section 34-24-1-1(a)(2) provides in relevant part that the State

       may seize money “traceable as proceeds” of drug dealing. The State’s burden

       of proof is a preponderance of the evidence. Ind. Code § 34-24-1-4(a). The

       State need only prove that “the property sought in forfeiture was used to

       commit one of the enumerated offenses under the statute. This nexus . . . best

       articulates the statute’s requirement of proof by a preponderance that the

       property is subject to forfeiture.” Serrano v. State, 946 N.E.2d 1139, 1143 (Ind.

       2011).


[10]   Woods acknowledges that, under Indiana Code Section 34-24-1-1(d), money

       that is found “near or on a person who is committing, attempting to commit, or

       conspiring to commit” drug dealing is presumed to be the proceeds of the

       violation of a criminal statute. However, Woods asserts that the State was not

       entitled to that presumption here because it did not prove that the substances

       found in the vehicle were marijuana and cocaine. And Woods maintains that,

       absent the presumption, the State did not prove any connection between the

       forfeited cash and drug dealing. We cannot agree.


       Court of Appeals of Indiana | Memorandum Decision 20A-MI-1149 | November 23, 2020   Page 5 of 6
[11]   The State presented evidence that on May 18, 2018, Woods gave his oral and

       written consent to officers to search his repossessed vehicle. Woods had told

       the officers that he wanted to retrieve his green bag from the vehicle. Officers

       found only one green bag in the vehicle, and that bag contained a green leafy

       substance, a white powdery substance, a scale, and $12,064 in cash. Officer

       Young’s K-9 unit alerted to the presence of drugs in the vehicle. The State also

       presented evidence that Woods pleaded guilty to and was convicted of both

       dealing in cocaine and dealing in marijuana, which offenses occurred on the

       same day, May 18, 2018. State’s Ex. 1.


[12]   We reject Woods’ assertion that the State did not present sufficient evidence to

       show a nexus between his dealing convictions and the cash to establish the

       statutory presumption. Woods asks that we reweigh the evidence, which we

       cannot do. We hold that the State was entitled to the statutory presumption

       that the $12,064 was the proceeds of Woods’ drug dealing. I.C. § 34-24-1-1(d).

       Woods did not present any evidence to rebut the presumption. Accordingly,

       the trial court did not err when it awarded the cash to the State on its forfeiture

       complaint.


[13]   Affirmed.


       Riley, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-MI-1149 | November 23, 2020   Page 6 of 6